ORDER

PER CURIAM.
The trial court convicted defendant of three counts of misdemeanor stealing by deceit, in violation of section 570.030, RSMo 1994. It sentenced him to one year in the county jail on each count, to run consecutively
On appeal, defendant raises one plain error point. He contends the evidence was insufficient to support his convictions. We disagree. Our review of the testimony indicates sufficient evidence was submitted on each count.
No jurisprudential purpose, would be served by a written opinion. The trial court’s judgment is affirmed pursuant to Rule 30.25(b).